Citation Nr: 0022608	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-33 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for lumbosacral strain with degenerative disc disease (DDD) 
and degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1965 to September 
1969 and from February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The case returns to the Board following a remand to the RO in 
May 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the veteran's low back disability 
include subjective complaints of constant pain that radiated 
to the hips and was exacerbated by certain activities, and 
limited ability to walk due to pain; objective evidence of 
severely limited motion of the lumbar spine due in part to 
pain, marked paraspinous tenderness in the lumbar area, 
tenderness over the sciatic notches, and slight postural 
deformity at the lumbar area; and X-ray evidence of changes 
of DDD most marked at L5-S1 with evidence of ligamentous 
instability at L4-5.

3.  There is no evidence of lower extremity weakness, 
radicular-type pain into the legs, or other neurological 
deficits consistent with a radiculopathy or myelopathy.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for lumbosacral strain with DDD and DJD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO initially established service connection for 
lumbosacral strain with DDD in a February 1986 rating 
decision.  It assigned a 10 percent rating at that time, 
which was confirmed by a Board decision in July 1988.  

In September 1994, the veteran submitted a claim for an 
increased rating.  In connection with that claim, he was 
afforded a VA orthopedic examination in October 1994.  He 
complained of continuous low back pain that sometimes 
radiated into the hips.  He took Tylenol for the pain.  
Examination revealed that carriage, posture, and gait were 
abnormal in that the veteran had difficulty standing erect 
and tended to bend slightly forward at that waist.  At times, 
he limped on the right leg.  Range of motion testing revealed 
forward flexion to 90 degrees with pain, less than 10 degrees 
lateral flexion bilaterally due to pain, and 10 degrees 
backward extension with pain beyond that point.  The veteran 
used the desk to assume an erect posture after forward 
flexion.  Straight leg raising was positive for low back pain 
at 30 degrees bilaterally.  Deep tendon reflexes were 1+ and 
symmetric at the ankles and knees.  Heel and toe walking 
caused increased low back pain.  The assessment included 
chronic, continuous low back pain, with examination results 
suggestive of disc disease at L5 and S1.  Although X-rays of 
the lumbar spine were apparently ordered, no X-ray reports 
were associated with the examination report.    

In a June 1995 rating decision, the RO increased the 
disability rating for the lumbosacral spine to 20 percent.  
The veteran timely appealed that decision.  

In his July 1995 notice of disagreement, the veteran stated 
that he could do little lifting or prolonged standing.  His 
back hurt most of the time; pain medication did not help 
much.  

The veteran underwent another VA orthopedic examination in 
October 1995.  For years, he had intermittent low back pain 
that occasionally radiated to the lower buttocks.  Currently, 
the pain was constant but worsened with standing, walking, 
and sitting.  He had fallen three times in the past six 
months due to pain.  The veteran was told that he had 
arthritis around the spine.  Examination revealed less than 
five degrees of motion on all maneuvers with pain on any 
attempted motion.  The veteran would not attempt heel and toe 
walking because it would increase back pain.  There was 
moderate tenderness over the lumbosacral spinous processes 
and slight lumbar paravertebral spasm bilaterally.  He had 
pain on mounting and dismounting the exam table, as well as 
on arising.  Deep tendon reflexes were symmetric.  Straight 
leg raising produced pain at 70 degrees on the right.  
Strength was good at the toe, ankle, and knee.  The diagnosis 
included chronic lumbosacral strain with DJD of the 
lumbosacral spine.  

In a January 1996 rating decision, the RO granted a 40 
percent disability rating for lumbosacral strain effective 
from the date of the claim for an increase in September 1994.  
The veteran continued to seek a higher rating.  

In August 1996, the veteran was hospitalized at a VA facility 
for treatment of his service-connected psychiatric 
disability.  He related a past medical history including DJD 
and chronic low back pain.  It was noted that the veteran 
walked without any assistive device.  Examination was 
significant only for tenderness in the lumbar area and poor 
sharp/dull sensory discrimination bilaterally.  In January 
1997, the veteran had another VA hospitalization.  At 
admission, he complained of back pain in the mid thoracic and 
sacral areas.  At this time, the spine was nontender to 
gentle percussion.  Otherwise, physical examination was 
essentially unchanged.  There was no evidence that the 
veteran underwent any specific treatment for back pain during 
either hospitalization.  

In August 1997, the veteran testified at a personal hearing.  
He had not had any recent back examinations or treatment.  
His back hurt more since his hospitalization in January.  He 
took Tylenol and salsalate for back pain.  He was thinking 
about getting stronger medication.  Although the medication 
provided some relief, the pain never completely went away.  
The veteran also noticed that he had more back spasm.  He 
felt that he had lost the ability to function normally due to 
his back disability.  He had greater back weakness due to 
pain and more weakness radiating into the legs.  He was 
unable to lift very much or walk or stand.   

VA outpatient records dated in September 1997 showed 
continued complaints of chronic low back pain and muscle 
spasm, confirmed on examination.     

Pursuant to the Board's remand, the RO obtained the veteran's 
VA outpatient treatment records dated through September 1999.  
He generally continued to have low back pain.  In April 1998, 
the veteran related that the low back pain level had been at 
10 on a scale to 10 for the last one and one-half months.  
The pain went down the right leg.  He used heat and ibuprofen 
without relief.  The veteran also had occasional tingling in 
the toes.  He denied any incontinence or weakness in the 
legs.  Examination revealed spasm of the paraspinal muscles, 
tenderness to palpation of the back muscles, and decreased 
strength in the lower extremities bilaterally secondary to 
muscle spasm.  The assessment was back pain, most probably a 
combination of DJD and musculoskeletal.  X-rays of the 
lumbosacral spine revealed changes of DDD most marked at L5-
S1 with evidence of ligamentous instability at L4-5.  The 
veteran returned in November 1998 with continued complaints 
of pain.  In addition, he had some numbness and tingling in 
his feet and legs.  Examination was significant only for some 
paraspinal muscle spasm.  

In October 1999, the veteran was afforded a VA orthopedic 
examination.  The back pain had markedly worsened in the last 
two or three years.  The pain was constant and radiated into 
the hips and thighs.  With certain activities, such as 
lifting, shaving, or washing dishes, the pain was like a 
muscle cramp.  Those flare-ups caused him to stay in bed and 
use ice, heat, and massage for a few hours.  If he got off 
his feet, he had improvement from flare-ups within a day.  
The veteran took ibuprofen, though it never really stopped 
the pain.  He also continued to have some tingling and 
numbness in the feet.  The veteran denied any weakness in the 
legs or radicular-type pain going into the legs.  He had 
limited ability to walk due to pain, although he did not use 
an assistive device.  

For the examination, the examiner reviewed the claims folder, 
including results of X-rays from April 1998.  The examiner 
commented that the veteran had a slightly stooped posture 
from the lumbar area and walked with a wide-based, slow gait.  
There was straightening of the normal lumbar lordosis with a 
slight flexion of the lumbar spine being his normal posture.  
On forward flexion, the veteran complained of pain at 30 
degrees and stated he could not go further.  He could not 
hyperextend the spine at all.  Lateral flexion was to 20 
degrees bilaterally.  Rotation was to 5 degrees bilaterally.  
There was marked paraspinous tenderness bilaterally from L1 
to S1.  There was tenderness over the sciatic notches 
bilaterally.  Straight leg raising was negative bilaterally.  
Gait was stable without any assistive device.  Deep tendon 
reflexes were 2+ at the knees and 1+ at the ankles.  
Sensation was decreased in a stocking distribution 
encompassing the toes and the soles of the feet.  

The diagnosis was chronically symptomatic lumbosacral DDD 
with ligamentous instability at L4-5.  The examiner commented 
that the veteran severe functional impairment due to pain.  
There was no additional functional impairment due to weakened 
movement, fatigability, incoordination, swelling, or atrophy.  
There was good strength in the lower extremities.  The 
examiner added that there were no neurological deficits that 
were consistent with a radiculopathy or myelopathy.  The 
mildly decreased sensation in the toes was consistent with a 
peripheral neuropathy that was not related to the lumbar 
spine disorder.      
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code (Code) 5292, 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a.  
A 40 percent rating, the maximum provided under Code 5292, is 
awarded when there is severe limitation of motion of the 
lumbar spine.  

The RO has also rated the veteran's disability under Code 
5293, intervertebral disc syndrome, and Code 5295, 
lumbosacral strain.  Under Code 5293, a 40 percent rating is 
assigned when the intervertebral disc syndrome is severe, 
demonstrated by recurring attacks with intermittent relief.  
A 60 percent rating is in order if the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  Under Code 5295, a maximum 40 percent rating is 
awarded when the lumbosacral strain is severe, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board notes that other diagnostic codes for spine 
disabilities with ratings higher than 40 percent are 
inapplicable in this case because there is no evidence of 
vertebral fracture or ankylosis of the spine.  See 38 C.F.R. 
§ 4.71a, Codes 5285, 5286, and 5289.

Therefore, if the veteran is to receive an increased 
schedular rating, such rating must be according to Code 5293.  
However, the Board finds that the record does not support 
application of Code 5293.  Specifically, the medical evidence 
does not reflect absent knee or ankle reflexes or other 
neurological indicia of sciatic neuropathy or radiculopathy.  
Considering all the manifestations of the low back 
disability, the Board finds that the disability is most 
appropriately evaluated as lumbosacral strain under Code 
5295.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

As indicated above, a 40 percent rating is the maximum 
evaluation allowed under Code 5295, which includes 
considerations related to limited motion.  It is also the 
maximum evaluation allowed for limitation of motion of the 
lumbar spine under Code 5292.  Generally, when an evaluation 
of a disability is based on limitation of motion, the Board 
must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, when a disability is 
assigned the maximum rating for loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
required.  Spencer v. West, 13 Vet. App. 376, 382 (2000); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for lumbosacral strain with DDD and DJD.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1) 4.3, 4.7, 
4.71a, Code 5295.     


ORDER

Entitlement to a disability rating greater than 40 percent 
for lumbosacral strain with DDD and DJD is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

